Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 6/23/21. Amended Claims 10-16, 19-23 are pending. 
Regarding the prior drawing objections, these have been overcome by the amendment of Claim 13.
Regarding the prior specification objections, these have been rendered moot by the cancellation of Claims 17 and 18.
Regarding the prior claim objections, these have been rendered moot by the cancellation of Claims 17 and 18.  	Regarding the 112 rejections, these have been overcome the amendment of Claim 13 and rendered moot by the cancellation of Claims 17 and 18.
Regarding the previous prior art rejections (Kojima and Kubomoto), these have been overcome the claim amendments. Please see the following action for treatment of the amended claims. 







Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites in part “…drops below one of the operation fluid…”. Examiner believes “one of” should be deleted.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites (emphasis examiner’s):
 wherein the subordinate control valve is switched to the first position when the first hydraulic actuator is activated, and to the second position when the first hydraulic actuator is not activated 


Claim 20 depends on Claim 10. Claim 10 recites in part (emphasis examiner’s): 

the first position allowing fluid communication between the first input port and the first output port with no throttle in-between and blocking fluid communication between the second input port and the second output port

The claimed “first position” of Claim 20 does not correspond to the claimed “first position” in Claim 10, as the Claim 20 recitations are not in agreement with the Claim 10 recitations. The Claim 20 recitations (in conjunction with the Claim 10 limitations) do not appear to be found in the originally filed disclosure. Applicant’s originally filed specification discloses subordinate control valve V22 which is related to the operation of valve V21 (for cylinder C2 of boom 15) as these two share a common pilot source (ex. [050-054]). The operation of V22 is described at [053] for example as (emphasis examiner’s):
The subordinate control valve V22 is configured to be switched between a first position 50a and a second position 50b, the first position 50a allowing the operation fluid to be supplied to the branched fluid tube 42, the second position 50b stopping the operation fluid not to be supplied to the branched fluid tube 42, and the subordinate control valve V22 is configured to be switched to the first position 50a when the pilot pressure is applied to the subordinate control valve V22.

These description in the specification of positions 50a and 50b (which position is “first” and which is “second”) are the reverse of Claim 10 (“blocking” in Claim 10 belonging to the “first position” while the specification at [053] describes “second position 50b” as having the blocking) while the Claim 20 descriptions (which is position is “first” and which is “second”) are in agreement with the specification but do not contain the limitations of Claim 10. The originally filed disclosure does not provide support for the claimed positions of Claim 20 as also having the characteristics as claimed in Claim 10. This same issue is also present in Claims 21-23 (“wherein the subordinate control valve is switched to the first position when the first hydraulic actuator is activated, and to the second position when the first hydraulic actuator is not activated”). Further language in Claims 20-23 related to the “first” and “second”  positions is present as well, in Claim 20 for example (emphasis examiner’s):

first hydraulic actuator is activated while the second hydraulic actuator is activated, the operation fluid from the second pump through the second output fluid tube is supplied through the supply fluid tube, the second input port, the second output port and the branched fluid tube to the main fluid tube so as to be merged with the operation fluid from the first pump to the first hydraulic actuator, and 
 	when the first hydraulic actuator is activated while the second hydraulic actuator is not activated, the subordinate control valve is switched to the first position and the operation fluid from the second pump flows to the second control valve through the inlet side fluid tube, the first input port and the first output port, and does not flow to the branched fluid tube so as not to be merged with the operation fluid from the first pump to the first hydraulic actuator.

As currently presented, the claim language is not agreement with the original disclosure’s scope and is therefore not supported.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 20-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites (emphasis examiner’s) “wherein the subordinate control valve is switched to the first position when the first hydraulic actuator is activated, and to the second position when the first hydraulic actuator is not activated”. Claim 20 depends on Claim 10. Claim 10 recites in part (emphasis examiner’s): “the first position allowing fluid communication between the first input port and the first blocking fluid communication between the second input port and the second output port”.  Therefore Claim 20 fails to include all the limitations of the claim (Claim 10) upon which it depends (please see also 112(a) discussion above). Claims 21-23 likewise have the same issue present. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saotome (US 9057175, related to US 2013/0115035 on applicant’s IDS).
 	Regarding Claim 10,
 	A hydraulic system for a working machine, comprising:
 	a first pump (13) to supply an operation fluid to a main control valve (16 through a first output fluid tube (with output from 13); 
 	a second pump (15) to supply the operation fluid to a subordinate control valve (22) through a second output fluid tube (with 28); 
 	a first hydraulic actuator (6) connecting to the main control valve through a main fluid tube (between 6 and 16) and connecting to the subordinate control valve through a branched fluid tube (with 33); and 

 	wherein the subordinate control valve includes 
 	a first input port (please see annotation below) connected to the second output fluid tube, 
 	a second input port (please see annotation below) connected to the second output fluid tube through a first check valve (along 29) which allows fluid communication from the second output fluid tube to the second input port and blocks fluid communication from the second input port to the second output fluid tube, 
 	a first output port (please see annotation below) connected to the second control valve, and 
 	a second output port (please see annotation below) connected to the branched fluid tube, 
 	wherein the second output fluid tube is branched into an inlet side fluid tube (with 28 to first input port) connecting to the first input port and into a supply fluid tube (with 29) connecting to the second input port through the first check valve, 
 	wherein the subordinate control valve is switched between a first position (P12) and a second position (P11),   
 	the first position (P12) allowing fluid communication between the first input port and the first output port with no throttle in-between  and blocking fluid communication between the second input port  and the second output port, and 
 	the second position (P11) allowing the fluid communication between the first input port and first output port with no throttle in-between and allowing the fluid communication between the second input port and the second output port.

    PNG
    media_image1.png
    739
    586
    media_image1.png
    Greyscale

 	Regarding Claim 11,
 	wherein the subordinate control valve is arranged upstream the second control valve in the second output fluid tube (Fig. 1).
Regarding Claim 12, 
wherein when the subordinate control valve is switched to the second position (P11) and the operation fluid is supplied from the second output fluid tube through the second control valve to the second hydraulic actuator, the operation fluid in the inlet side fluid tube has a pressure increased that the operation fluid in the second output fluid tube is supplied from the supply fluid tube to the first hydraulic actuator through the first check valve, the second input port, the second output port and the branched fluid tube (ex. Col. 7, line 29-Col. 8., line 20).  
Regarding Claim 13,

the second control valve is one selected from a group consisting of a turn control valve (21) to control the operation fluid supplied to the turn motor, a swing control valve to control the operation fluid supplied to the swing cylinder, and a dozer control valve to control the dozer cylinder, and 
the second control valve (21) is arranged in series with and between the subordinate control valve (22) and an operation fluid tank (T).
Regarding Claim 14,
wherein the first hydraulic actuator is a boom cylinder (6) to move a boom of the working machine upward and downward (ex. 3, Fig. 6), and 
the subordinate control valve supplies the operation fluid from the second pump through the branched fluid tube to the boom cylinder together with the operation fluid from the first pump through the main fluid tube to the boom cylinder when moving the boom upward and activating the second hydraulic actuator (ex. Col. 7, line 15-Col. 8, line 20).  
Regarding Claim 15,
wherein the second control valve is a turn control valve (21) to control the operation fluid supplied to a turn motor (12).  
Regarding Claim 19,
A working machine, comprising: the hydraulic system according to claim 10 (please see Claim 10 citations).




Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745 

/THOMAS E LAZO/              Primary Examiner, Art Unit 3745